  Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 1 of 11 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,             :      Case No. 2:21-cv-1621
                                       :
                 Plaintiff,            :
                                       :
              v.                       :
                                       :
 TWENTY-EIGHT THOUSAND ONE             :      VERIFIED COMPLAINT FOR
 HUNDRED EIGHTY AND 00/100             :      FORFEITURE IN REM
 DOLLARS ($28,180.00) IN UNITED        :
 STATES CURRENCY,                      :
                                       :
                 Defendant.            :
                     ____________________________________


       Plaintiff, United States of America, by its undersigned counsel, alleges the following for

its action against the defendant in accordance with Supplemental Rule G(2) of the Federal Rules

of Civil Procedure.

                                  NATURE OF THE ACTION

       1.      This is a civil action in rem brought to enforce 21 U.S.C. § 881(a)(6), which

provides for the forfeiture to the United States of:

       All moneys, negotiable instruments, securities, or other things of value furnished
       or intended to be furnished by any person in exchange for a controlled substance or
       listed chemical in violation of this subchapter, all proceeds traceable to such an
       exchange, and all moneys, negotiable instruments, and securities used or intended
       to be used to facilitate any violation of this subchapter.

                                  THE DEFENDANT IN REM

       2.      The defendant is Twenty-Eight Thousand One Hundred Eighty and 00/100 Dollars

($28,180.00) in United States Currency.     On or about November 4, 2020, the Drug Enforcement

Administration (“DEA”) seized the defendant from Kermit Warren, following a consensual

encounter with him at the John Glenn Columbus International Airport. The United States has
  Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 2 of 11 PAGEID #: 2




deposited the defendant into the Seized Asset Deposit Fund, where it will remain during the

pendency of this action.

                                JURISDICTION AND VENUE

         3.    Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant under 21 U.S.C. § 881(a)(6).    This Court has jurisdiction over an action commenced

by the United States under 28 U.S.C. § 1345 and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

         4.    This Court has in rem jurisdiction over the defendant under 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture occurred in the Southern

District of Ohio.

         5.    Venue is proper in this district under 28 U.S.C. § 1355(b)(1)(A) because acts and

omissions giving rise to the forfeiture occurred in the Southern District of Ohio and under 28

U.S.C. § 1395 because the defendant was found in the Southern District of Ohio.

                                  BASIS FOR FORFEITURE

         6.    The defendant is subject to forfeiture under 21 U.S.C. § 881(a)(6) because it

represents property furnished or intended to be furnished in exchange for a controlled substance,

represents proceeds traceable to such an exchange, or was used or intended to be used to facilitate

any violation of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C.

§ 846.

                                             FACTS

         7.    On or about November 4, 2020, officers with the Columbus Regional Airport

Authority (“CRAA”) at the John Glenn Columbus International Airport (“CMH”) notified the

Columbus, Ohio DEA Airport Group about a passenger, Kermit Warren, who had been selected


                                                2
  Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 3 of 11 PAGEID #: 3




for additional screening.

        8.      As Kermit Warren passed through the Transportation Security Administration’s

(“TSA”) screening tools, the TSA noted that he was carrying a bulk amount of currency in a small

shopping bag.      TSA notified the CRAA about the currency and advised that when Kermit

Warrant was asked about the currency, he became jumpy, presented a police officer’s badge, and

stated that he was a retired police officer.

       9.       CRAA contacted the Columbus, Ohio DEA Airport Group and provided them with

the information about the currency carried by Kermit Warren and his statement that he was retired

law enforcement.

       10.      The DEA Airport Group also learned that Kermit Warren was traveling with his

son, Leo Warren.

        11.     As they continued to investigate, the DEA Airport Group learned that Kermit

Warren and Leo Warren had flown into Ohio on November 3, 2020.          A check with American

Airlines revealed that on November 2, 2020, Kermit Warren and Leo Warren purchased one-way

tickets to fly on November 3, 2020, from Louis Armstrong New Orleans International Airport

(“MSY”) to Cleveland Hopkins International Airport (“CLE”) with a layover at the Dallas/Fort

Worth International Airport (“DFW”).

       12.      American Airlines records also revealed that on November 4, 2020, Kermit Warren

and Leo Warren purchased one-way, same day tickets to fly from CMH to MSY with a layover at

DFW.

       13.      At approximately 9:00 a.m., on November 4, 2020, DEA Task Force Officers

Andrew D’Orazio (“TFO D’Orazio”) and Ryan Ward (“TFO Ward”) went to the CMH boarding

gate designated for Kermit and Leo Warren’s flight to MSY and located two men matching the


                                               3
  Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 4 of 11 PAGEID #: 4




photographs the officers had obtained from the CRAA.

       14.     TFOs D’Orazio and Ward approached Kermit Warren and Leo Warren in a way as

not to block their freedom of movement, identified themselves as law enforcement with the DEA,

advised Kermit Warren and Leo Warren that they were not in trouble and were free to leave at any

time, and asked if they would speak to the officers.   Kermit Warren and Leo Warren each advised

that they understood and agreed to speak with officers.

       15.     TFO D’Orazio then explained to Kermit Warren and Leo Warren that he wanted to

speak to them about the bulk currency that the TSA had reported Kermit Warren was carrying.

TFO D’Orazio asked if he could see the currency.

       16.     Kermit Warren agreed and showed TFO D’Orazio a large amount of United States

currency that was rubber-banded together.      TFO D’Orazio noted that the currency was inside a

beanie style winter hat and carried inside of an 8” x 4” paper shopping bag.

       17.     Kermit Warren did not have any other carry-on bags with him or a change of

clothes.   Also, he had not checked a bag with the airline.

       18.     After seeing the currency, the officers asked Kermit Warren and Leo Warren for

photo identification.    Kermit Warren provided a Louisiana driver’s license.       Leo Warren

provided his name and date of birth. The officers relayed this information to DEA Task Force

Officer Eric Doyle (“TFO Doyle”).

       19.     TFO D’Orazio then asked Kermit Warren what his reasons were for traveling to

Ohio and for carrying such a large amount of currency. Kermit Warren stammered as he advised

that he was in Ohio to buy a truck. Kermit Warren was unable to provide any information about

the year, make, or model for the truck; the price for the truck; or any information about when or

where he was to meet the seller. Warren also could not provide an advertisement or picture of


                                                 4
  Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 5 of 11 PAGEID #: 5




the truck.

        20.    TFO D’Orazio asked Kermit Warren why he still possessed the currency if he had

traveled to Ohio to purchase a truck. Warren replied that the truck had the wrong type of brakes,

but he was unable to explain why he had not gathered such important information about the truck

before he traveled to Ohio.

        21.    TFO D’Orazio then asked Kermit Warren why he was flying out of Columbus when

he had arrived in Cleveland.    As Kermit Warren attempted to answer TFO D’Orazio’s question,

Leo Warren interjected and said that they had not realized there was more than one airport in Ohio.

        22.    Leo Warren further explained that he and his dad, Kermit Warren, had taken a cab

from Cleveland to Columbus the previous night.        Leo Warren claimed that they had gotten lost

and slept in the woods prior to arriving at the airport.

        23.    When TFO D’Orazio asked Kermit Warren whether he was a retired police officer,

Warren stated that he was and presented a New Orleans Police badge.

        24.    Shortly after Kermit Warren showed the police badge to the officers, TFO Doyle

advised TFOs D’Orazio and Ward that the criminal histories for Kermit Warren and Leo Warren

included arrests related to narcotics charges.

        25.    TFO D’Orazio then asked Kermit Warren if he could see his police identification

card.   Warren displayed the New Orleans Police badge again.         TFO D’Orazio asked Kermit

Warren where the picture identification was that goes with the badge. Kermit Warren stated that

he did not have one.

        26.    In response to TFO D’Orazio’s questioning, Kermit Warren stated that he served

with the New Orleans Police Second Precinct for four years, but he initially did not respond when

TFO D’Orazio asked him how he was able to retire after only four years of service. When TFO


                                                  5
  Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 6 of 11 PAGEID #: 6




D’Orazio repeated the question, Kermit Warren said that he had been injured.

       27.     Kermit Warren was unable to provide a contact with the New Orleans Police

Department who could confirm his employment.

       28.     Kermit Warren then admitted that the badge did not belong to him and that it

belonged to his other son.     Investigators later determined that Kermit Warren’s son, Kermit

Warren, Jr., was a police officer in Lafayette, Louisiana.

       29.     As the conversation continued, TFOs D’Orazio and Ward noted that Leo Warren

was wearing what appeared to be a United States Army tracksuit.        When TFO D’Orazio asked

Leo Warren whether he was an active duty member of the military, Warren advised that he was,

but he was unable to produce any military identification.

       30.     As members of the Columbus, Ohio DEA Airport Group, TFOs D’Orzaio, Ward,

and Doyle are trained and experienced and have learned to observe and detect the behavior,

characteristics, and other travel indicators that help them to distinguish suspected illegal drug and

drug currency couriers from the normal, non-criminal traveling public.         As a result of their

training and experience, the officers know the following:

                       a.      Persons engaged in the commercial interstate distribution of

               controlled substances frequently use CMH and the aircraft that arrive and depart

               there to transport drug sales proceeds, and funds to be used to purchase drugs, in

               and out of Columbus. Those proceeds and funds are usually in the form of United

               States currency.

                       b.      Persons engaged in the commercial interstate distribution of

               controlled substances frequently use couriers to transport controlled substances,

               drug sales proceeds, and funds to be used to purchase drugs in and out of Columbus.


                                                 6
  Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 7 of 11 PAGEID #: 7




              CMH and the aircraft that arrive and depart there are relied upon as a means of

              sending and receiving such couriers.

                      c.      Illegal drug and drug currency couriers often purchase “quick-turn”

              trips, which are trips with short stays in narcotic source or destination areas, as the

              nature of their business does not require more than a quick drop-off or pick-up.

                      d.      Illegal drug and drug currency couriers commonly travel using one-

              way tickets, as a known time of return is not readily available at the time of booking,

              and they often purchase tickets within 72 hours of departure.

                      e.      Illegal drug and drug currency couriers commonly fly into one city

              and depart from another city.

                      f.      Illegal drug and drug currency couriers often carry a limited amount

              of clothing due to their short stays in their destination cities.

        31.   Based upon their training and experience, TFOs D’Orazio and Ward advised

Kermit Warren that they had reason to believe that the currency in his possession was proceeds

from illegal drug activity and that the DEA would be administratively seizing the currency.

        32.   Kermit Warren accepted a copy of the DEA seizure receipt, and the officers left the

area.

        33.   After taking possession of the currency, the officers returned to the DEA’s airport

office for further investigation and requested assistance from CRAA K-9 Officer Dale Beam

(“Officer Beam”) and certified narcotic odor detection K-9 “TRex” to conduct a K-9 sniff of the

seized currency.

        34.   The currency seized from Kermit Warren was placed in a new United States Postal

Service Priority Mail package (“USPS package”) and sealed.         The narcotic detection K-9 sniff


                                                 7
  Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 8 of 11 PAGEID #: 8




consisted of two separate K-9 sniffs as follows.

                      a.      Ten USPS packages were placed in a circle in the DEA office.

               Three packages were empty, and seven contained shredded, circulated and un-

               circulated currency.   Officer Beam and K-9 TRex entered the area, and Officer

               Beam gave K-9 TRex the command to search. K-9 TRex sniffed all ten packages

               and the room and did not show any change in behavior.        Officer Beam and K-9

               TRex then left the area.

                      b.      TFO Ward entered the area and replaced one of the packages with

               the USPS package that contained the money from Kermit Warren.          The location

               of the money was unknown to Officer Beam.

                      c.      Officer Beam and K-9 TRex returned to the area, and Officer Beam

               gave K-9 TRex the command to search.          As K-9 TRex sniffed the packages,

               Officer Beam noted that K-9 TRex showed a change of behavior on one of the

               packages.    Officer Beam noted that K-9 TRex’s breathing quickened, and he

               quickly squared up to the package. K-9 TRex then placed his front paws on the

               package and indicated a positive alert for the odor of narcotics by scratching on the

               package. TFO Ward advised Officer Beam that it was the package containing the

               money seized from Kermit Warren.

       35.     An official count of the United States currency seized from Kermit Warren’s bag

revealed that the currency totaled $28,180.00 (the defendant).

                            Denomination       Quantity   Total
                                    $100            249 $24,900.00
                                     $50             62 $3,100.00
                                     $20              9    $180.00
                                                        $28,180.00


                                                   8
  Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 9 of 11 PAGEID #: 9




       36.     Additional investigation revealed that since at least 2020, Kermit Warren and Leo

Warren were linked to a residence located at 728 Tricou Street, New Orleans, Louisiana. In or

about September 2020, the DEA in New Orleans, Louisiana, received information regarding

suspected drug trafficking at 728 Tricou Street.

       37.     On or about January 8, 2021, the DEA received a timely claim from Kermit Warren

in the administrative proceedings. In his claim, Kermit Warren asserted that the currency is his

life savings, earned from work and inheritance. Kermit Warren did not include any documents

supporting these statements with his claim.

       38.     Based on the foregoing facts, the United States asserts that the defendant,

$28,180.00 in United States currency, represents property furnished or intended to be furnished in

exchange for a controlled substance, represents proceeds traceable to such an exchange, or was

used or intended to be used to facilitate any violation of 21 U.S.C. § 841 or a conspiracy to commit

such offense, in violation of 21 U.S.C. § 846.     Therefore, the property is subject to forfeiture to

the United States under 21 U.S.C. § 881(a)(6).

                                     CLAIM FOR RELIEF

       WHEREFORE, the plaintiff respectfully requests that:

       (a)     pursuant to Rule G(3)(b)(i), Supplemental Rules, the Clerk issue a warrant of arrest

in rem, directing the United States to arrest and seize the defendant and to retain the same in its

custody subject to further order of the Court;

       (b)     the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendant to assert, in conformity

with the law, a statement of any interest they may have, including notice by publication on the

official government website, www.forfeiture.gov, for 30 consecutive days;


                                                   9
 Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 10 of 11 PAGEID #: 10




        (c)     the forfeiture of the defendant to the United States be confirmed, enforced, and

ordered by the Court;

        (d)     the Court thereafter order the United States to dispose of the defendant as provided

by law; and

        (e)     the Court award the United States all other relief to which it is entitled, including

the costs of this action.

                                               Respectfully submitted,

                                               VIPAL J. PATEL
                                               Acting United States Attorney


                                               s/Deborah D. Grimes
                                               DEBORAH D. GRIMES (0078698)
                                               Assistant United States Attorney
                                               Attorney for Plaintiff
                                               221 East Fourth Street, Suite 400
                                               Cincinnati, Ohio 45202
                                               (513) 684-3711
                                               Deborah.Grimes@usdoj.gov




                                                  10
Case: 2:21-cv-01621-EAS-KAJ Doc #: 1 Filed: 04/07/21 Page: 11 of 11 PAGEID #: 11
